Citation Nr: 0910945	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Wegener's 
granulomatosis, as secondary to exposure to asbestos, lead 
paint, and/ or toxic chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to October 1969 with several subsequent periods 
of active duty for training (ACDUTRA).  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) which declined to 
reopen the Veteran's claim of service connection for 
Wegener's granulomatosis.  In June 2006, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is of record.  The case was previously before the 
Board in February 2007, when the claim was reopened and 
remanded for further development of the evidence and de novo 
review.  

The Board's February 2007 decision referred the issues of 
service connection for bladder cancer and rheumatoid 
arthritis.  As the record does not reflect that development 
of these claims for appellate review has been completed, the 
issues are again referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's Wegener's granulomatosis is reasonably shown to 
be related to exposure to asbestos, lead paint, or other 
toxic chemicals during service.


CONCLUSION OF LAW

Service connection for Wegener's granulomatosis is warranted.  
38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  Inasmuch as the determination below 
constitutes a full grant of the claim, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice content or timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (to include ACDUTRA).  38 U.S.C.A. §§ 101(24), 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or 
postservice occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.

The Veteran's military occupational specialty (MOS) was 
machinist's mate. He served aboard ships throughout active 
service and during periods of ACDUTRA.  Given his MOS, it is 
likely he was exposed to asbestos, lead paint, and other 
toxic chemicals during those time periods.  The record also 
shows the Veteran has a current diagnosis of Wegener's 
granulomatosis.  Hence, what remains to be shown is that 
Wegener's granulomatosis was caused by exposure to asbestos, 
lead paint, or other toxic chemicals during service.  

An October 1999 letter from pulmonary specialist Dr. J. S. 
states that he recently diagnosed the Veteran with sino-
pulmonary limited Wegener's granulomatosis.  The letter 
explains that "[n]obody knows the inciting agents for this 
autoimmune granulomatous vasculitis, but given his exposure 
to asbestos and lead, I cannot rule those out as a cause for 
his current Wegener's granulomatosis and I think it would be 
in [the Veteran's] favor to state that more likely than not, 
that his exposure to lead paint or asbestos may be related to 
the development of Wegener's granulomatosis."

An August 2004 letter from Dr. J. W. C. states that the 
Veteran developed "a pulmonary fibrosis type thing" that 
turned out to be Wegener's granulomatosis, which required him 
to have one third of one of his lungs removed.  The letter 
notes that "it is important that during his time in the 
service in the Navy he was around a lot of asbestos and so 
the asbestos enters the picture as well."  

On August 2008 VA examination, the examiner, a pulmonary 
physician, interviewed the Veteran and reviewed his claims 
file.  He noted that Wegener's granulomatosis is a "somewhat 
rare immune-mediated disorder involving inflammation and 
tissue injury in the form of a vasculitis."  ANCA antibodies 
are the agents of the tissue damage produced.  He explained 
that the pathophysiology and mechanisms of the disease are 
fairly clear; however, the initiating inflammatory event or 
events remains largely unknown.  Theories had been posited 
that the initiating event could be based on infectious, 
genetic, or environmental factors.  He noted that studies 
have indicated exposure to silica and heavy metals may play a 
role in the development of positive ANCA antibodies.  He and 
his pulmonology colleagues were unaware of any studies 
implicating asbestos or lead specifically as causative of 
Wegener's.  He reiterated that "the current thinking is that 
the development of this immune-mediated disorder is a result 
of an interplay between some unknown initiating inflammatory 
event and a highly specific immune response, i.e. the 
development of ANCA antibodies."  He concluded that he could 
neither rule in nor rule out the Veteran's exposure history 
as causative of his diagnosis of Wegener's granulomatosis.  

The Board notes that the October 1999 and August 2008 medical 
opinions both state that the cause of Wegener's 
granulomatosis remains uncertain, and that, as a result, the 
Veteran's exposure to asbestos and lead paint during service 
could not be ruled out as the cause of his Wegener's.  When 
considering this uncertainty regarding the cause of 
Wegener's, in light of the Veteran's in service exposures, 
and the August 2008 VA examiner's indication that studies 
show that environmental factors, including exposure to silica 
or heavy metals (which would include lead paint), may play a 
role in the development of Wegener's, the Board finds that 
there is an approximate balance of the evidence in the 
Veteran's favor.  Resolving reasonable doubt in his favor, as 
the law requires in such circumstances, the Board concludes 
that service connection for Wegener's granulomatosis is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for Wegener's granulomatosis is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


